Citation Nr: 1633758	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-26 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from April 1987 to September 1990, and October 1991 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this case was subsequently transferred to the RO in Detroit, Michigan, and that office forwarded the appeal to the Board.

The Board notes that although an April 2013 supplemental statement of the case reflects that the issues of entitlement to service connection for internal hemorrhoids and diverticulosis remained on appeal. However, in a June 2012 substantive appeal, the Veteran indicated that he was only perfecting the issue of entitlement to service connection for irritable bowel syndrome.  Accordingly, the other two issues are not on appeal, and the Board has characterized the issue on appeal accordingly.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the Board; he failed to appear for the hearing.  The file reflects that although the Veteran notified VA of a change in address in January 2015, notice of the hearing was mailed to his previous address.  Returned mail was received by VA in February 2016.

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Based on the procedural aspects discussed above, the Veteran should be rescheduled for a hearing.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2015).  The AOJ should take care to ensure that all systems reflect this last updated address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veteran's Law Judge at the RO in the order that the request was received.  Notify the Veteran (at his current address) and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




